Citation Nr: 0503923	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  96-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from May 1968 to August 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
RO.  

By April 2003 decision, the Board denied service connection 
for PTSD.  The veteran appealed the Board's decision to the 
United States Court Appeals for Veterans Claims (Court), and 
by September 2004 order, the Court granted the Joint Motion 
for Remand filed by the veteran's attorney and VA's General 
Counsel.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is shown to have only served in the Republic of 
Vietnam in May and June of 1969.  

He asserts that proper efforts have not been taken to verify 
the inservice stressors underlying his claim of service 
connection for PTSD.  

The veteran has asserted that he was subjected to repeated 
shelling or other stressful events while serving in the 
Republic of Vietnam.  

The record reflects that he arrived in Danang, Vietnam on May 
22, 1969.  That day, he was treated for hay fever as well as 
a right forefinger injury.  

The next day, on May 23, 1969, the veteran was assigned to 
the "CoD, 1st Bn, 3dMar Div (Rein) FMF, FPO" and Delta 
Company.  That same day, he reported to sick call.  He is 
than shown to have been transferred to Camp Butler on Okinawa 
on June 9, 1969 for medical treatment.  

The battalion level command chronologies for May 1969 for the 
1st Battalion, 3rd Marines reflect on May 22, 26, 28, and 29, 
1969, Delta Company (the unit to which the veteran was 
assigned on May 23, 1969) was subjected to mortar attacks.  

However, the veteran has not responded to VA attempts to 
obtain specific information referable to his claimed 
stressful events in service.  

Accordingly, another remand is necessary in this case.  The 
veteran must afforded another opportunity to identify his 
posting on May 22, 1969, the day he arrived in the Republic 
of Vietnam.  

The veteran must also provide information about his location 
for period from May 23 and June 9, 1969.  If possible, he 
should identify his unit and describe his activities during 
that period.  

If and only a response is received, the RO must verify the 
veteran's account through appropriate channels.  

If verification is completed, the RO must schedule a VA 
psychiatric examination to determine whether the veteran 
suffers from a diagnosis of PTSD and, if so, for an opinion 
regarding the stressors to which that diagnosis is linked.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify his precise posting on 
May 22, 1969, the day he arrived in 
Vietnam.  The veteran must also be 
afforded an opportunity to specific 
information about his location and 
activities for the period from May 23 to 
June 9, 1969.  If possible, he must 
identify the unit to which he was 
assigned during that period.

2.  Next, if and only if the veteran 
responds to the foregoing letter, the RO 
must seek to verify the information 
supplied through appropriate channels.  

3.  If verification is completed, the RO 
must schedule a VA psychiatric 
examination to determine whether the 
veteran still suffers from PTSD and, if 
so, for an opinion regarding the 
stressors to which that diagnosis is 
linked.  The examiner is asked to review 
the claims file in conjunction with the 
examination and to provide a rationale 
for all conclusions.  All necessary 
diagnostic tests, of course, should be 
conducted.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




